Citation Nr: 1747837	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scapholunate ligament tear on the right wrist, status post-surgery with fusion and ankylosis (right wrist disability), prior to April 9, 2014.  

2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee (left knee disability).

3.  Entitlement to an increased disability rating for discogenic disease lumbar spine, intervertebral disc syndrome, and chronic thoracolumbar sprain (previously myofascial syndrome left rhomboid area) (back disability), in excess of 10 percent prior to April 9, 2014, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1997 to February 1998 and from March 1999 to August 2005.  The Veteran had service in Kuwait and Iraq and was awarded the Bronze Star Medal and Army Commendation Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from August 2011 and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript of that proceeding has been associated with the claims file.

In a May 2015 decision, the Board denied a rating in excess of 30 percent for the Veteran's right wrist disability from April 9, 2014, and remanded the remaining issues for additional development.  

The issues of entitlement increased ratings for left knee and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to April 9, 2014, the preponderance of the evidence is against a finding of ankylosis of the Veteran's right wrist.

2.  For the entire period on appeal, the Veteran's PTSD manifested by symptoms of anxiety, suspiciousness, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and unprovoked irritability with anger outbursts, most closely approximating occupational and social impairment with reduced reliability and productivity.  The preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to April 9, 2014, entitlement to a rating in excess of 10 percent is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5214-5215 (2017).

2.  For the entire period on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in July 2011 and September 2012 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  Although the Board is remanding the Veteran's knee and back disabilities to obtain VA examinations that are compliant with recent case law developments, remand for the Veteran's wrist disability is not necessary as that claim turns on the presence of ankylosis of the wrist.  The Veteran was provided a hearing before the undersigned VLJ in August 2014.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in May 2015 to obtain outstanding VA medical records, outstanding private medical records, an addendum opinion regarding the Veteran's right wrist disability, and to afford him a PTSD examination.  In June 2015 and March 2017, VA medical records were obtained.  Addendum opinions for the Veteran's wrist were obtained in March 2016 and May 2017.  Additionally, the Veteran was provided a VA PTSD examination in March 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating for Right Wrist Prior to April 9, 2014

The pertinent issue is whether the Veteran's wrist was ankylosed prior to April 9, 2014.  

Diagnostic Code 5215 provides for limitation of motion of the wrist.  Id.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major and minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major and minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  

Diagnostic Code 5214 provides that favorable ankylosis in 20 degrees to 30 degrees dorsiflexion will be rated as 30 percent disabling.  Ankylosis in any other position, except favorable, will be rated as 40 percent disabling.  Unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation, will be rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017).

There is conflicting evidence as to whether the Veterans' right wrist was ankylosed prior to April 9, 2014.  The July 2011 VA examination report indicated the Veteran maintained dorsiflexion to 20 degrees, palmar flexion to 30 degrees, radial deviation to 20 degrees, and ulnar deviation to 10 degrees, and that there was no ankylosis.  A February 19, 2013 orthopedic surgery consultation note indicated the Veteran's extension, flexion, supination, and pronation were all intact.  In a March 6, 2013 message to his primary care physician, the Veteran wrote that he was unable to pick up anything or move his wrist without a lot of pain.

A March 2016 VA wrist examination stated the Veteran's wrist was ankylosed but also stated the Veteran had "extremely limited" range of motion of the wrist.  Additionally, the May 2017 VA examiner wrote that ankylosis was defined as "stiffness of a joint due to abnormal adhesion and rigidity of the bones of the joint, which may be complete or partial."  The examiner stated that the Veteran displayed evidence of rigidity and limited range of motion throughout various examinations, opining that the conclusion of no ankylosis contained in the July 2011 VA examination report was erroneous.  He added that the ankylosis likely began in 2003.

The Diagnostic Codes pertaining to the wrist do not expressly define ankylosis.  By having separate Diagnostic Codes for limitation of motion and ankylosis of the wrist, however, the drafters of the rating criteria clearly intended to distinguish between situations in which a wrist maintained some range of motion and when the wrist was no longer capable of moving.  

Elsewhere in 38 C.F.R. § 4.71a (2017), Note (5) to the General Rating Formula for Rating Diseases of the Spine explains that in the context of the spine, unfavorable ankylosis is a condition in which the entire spine is fixed in flexion or extension.  Precedential cases have also provided a definition of the term.  These cases have explained that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 68 (4th ed. 1987)].

Prior to April 9, 2014, it is clear that the Veteran demonstrated considerably less than normal range of motion of his wrist, to which his chronic pain contributed.  Nevertheless, the above evidence shows he has retained some measureable degree of range of motion versus none at all, which is what ankylosis requires.  

The Board finds the medical evidence of record demonstrating the Veteran maintained some range of motion in his wrist to be more probative than the May 2017 VA opinion.  Notwithstanding the May 2017 VA examiner's opinion that the Veteran's wrist began to ankylose in 2003 and was in a state of ankylosis in 2011, the objective findings demonstrating the Veteran's continued ability to move his wrist is clear evidence that the Veteran's wrist was not ankylosed.  Only during the April 9, 2014 VA examination was the Veteran's wrist found to be favorably ankylosed in 20 to 30 degrees of dorsiflexion. 

In summary, because the evidence shows that prior to April 9, 2014, the Veteran maintained range of motion in his wrist, a rating in excess of 10 percent is not warranted.

Increased Rating for PTSD

The Veteran seeks a rating in excess of 50 percent for PTSD, which is rated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board has reviewed the VA examinations, pertinent treatment records, and statements from the Veteran pertaining to his PTSD.  For the following reasons, the Board finds that the evidence of record is against a finding that the Veteran's PTSD manifests with symptoms more closely approximating occupational and social impairment, with deficiencies in most areas.

Of record is a January 2013 letter from Dr. J. Z., written on behalf for the Veteran in connection with his request to work with a contractor in Afghanistan.  Dr. J. Z. wrote that the Veteran reported some anxiety and difficulty sleeping, as of his last visit that month.  She opined that the Veteran was insightful on the variation of moods and recognized he had some return of symptoms with a stressful job loss the previous month.  She concluded that the Veteran had good personal skills for self-monitoring and, with medication which needed no intensive follow-up other than yearly checkups, would do very well in any stressful situation that may arise in future endeavors.  

The February 2013 VA examination report noted the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, impaired impulse control.  The examiner characterized the Veteran's PTSD as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily.  The examiner opined that the Veteran's PTSD was moderately impairing but did not render him unemployable.

In an August 2013 submission, the Veteran requested his PTSD be assigned a 70 percent disability rating.  He reported having difficulty controlling his temper and periods of violence.  The Veteran said he was verbally abusive towards his wife to the degree that she would leave the room or the house so as to not be around him.  He noted he and his wife had been separated six or more times because of the same issues.  He also said he had difficulty dealing with work-related stress, citing his December 2012 firing.  See August 2013 VA Form 9.  

At the August 2014 Board hearing, the Veteran reported that he did not deal with a lot of people in his job.  He said he was unable to go into a restaurant and sit comfortably with his wife to eat due to hypervigilance.  He reported experiencing anxiety attacks at least once a week, lasting up to half an hour at a time.  He described his relationship with his wife as "okay" but "a little rocky," explaining that they were back together after a six month separation.  The Veteran also reported that he had no contact with his two older children from his previous marriage, adding that they refused to speak with him.  He denied participating in social or civic activities, and said he just worked and did chores around the house.

Treatment reports dated in 2015 following the Veteran's return from Afghanistan document the Veteran working fulltime and being promoted in his job, leading an information technology team.  He said he lived with his wife and two sons and had good relationships except for anger outbursts.  The Veteran said he planned to enroll in graduate school and wanted to get his symptoms under control.  

During his March 2016 VA examination, the Veteran reported not participating in any significant social activities or holding any leadership position.  He said he switched to working at home because of irritability and agitation, but performed his work well.  The Veteran said he avoided being in public settings whenever possible.  He denied being violent, suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  Upon mental status evaluation, the examiner observed the Veteran had symptoms of anxiety, suspiciousness, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  

The examiner observed the Veteran was capable of understanding and completing work in college and in his private setting, and was competent to perform all aspects of his assigned job, but quickly became irritable and agitated in all settings.  The examiner opined that the Veteran's mental health profile remained essentially unchanged from previous evaluations.  The examiner characterized the Veteran's PTSD as resulting in occupational and social impairment due to mild or transient symptoms.  

Subsequent treatment records dated in 2016 and 2017 note the Veteran reported continued PTSD symptoms.  He detailed an incident in December 2016 in which he had to drop everything and run out of a crowded mall while he was out with his family.  In March 2017, he reported running out of medications at one point and becoming so irritable that he punched a hole in a wall and had an argument with his supervisor.  

The Board acknowledges that the Veteran possesses some of the PTSD symptomatology identified in the 70 percent rating criteria, notably impaired impulse control and difficulty adapting to stressful circumstances.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The pertinent inquiry in rating psychiatric disorders is the level of occupational and social impairment, based on the frequency, severity, and duration of psychiatric symptoms.  

In that regard, the Board observes that the Veteran has demonstrated persistent irritability throughout the appeal period with instances of being verbally abusive to his wife and punching a hole in a wall, as well as his need to work from home to avoid aggravation.  However, the Veteran denied being violent during his March 2016 VA examination, and reported good relationships with his family in 2015, apart from anger episodes.  Additionally, the January 2013 letter the Veteran requested from Dr. J. Z. indicated the Veteran had good personal skills for self-monitoring his PTSD symptoms and would do "very well" in any stressful situation that may arise in future endeavors.  Moreover, the evidence shows the Veteran capably continues to work fulltime, was promoted and placed in charge of his IT team at work, and is pursuing graduate studies.  See March 2016 VA examination report, pg. 2.  Additionally, throughout the appeal period the Veteran's judgment and thinking have been found to be intact and normal.  

In summary, while the Veteran has demonstrated some of the PTSD symptoms identified in the 70 percent criteria, his overall disability picture does not more closely approximate occupational and social impairment with deficiencies in most areas, including such as work, school, family relations, judgment, thinking, or mood.  Therefore, a rating in excess of 50 percent for PTSD is denied.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to April 9, 2014, entitlement to a rating in excess of 10 percent for a right wrist disability is denied.

For the entire period on appeal, entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran was last afforded VA examinations for his knee and back disabilities in April 2014.  In July 2016, the Court of Appeals for Veterans Claims issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  From review of the April 2014 VA examination reports, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, remand for testing that complies with 38 C.F.R. § 4.59 (2017) and Correia v. McDonald is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected left knee disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the left knee disability that develops on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his left knee disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's left knee disability since March 2011.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

2.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected low back disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed, including those necessary to determine whether the Veteran has lumbar-related neurological abnormalities.  The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected low back disability, including any bladder or bowel difficulties, aside from the Veteran's service-connected sciatica of the bilateral lower extremities.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his connected low back disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's connected low back disability since March 2011.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

3.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, complete any other development deemed necessary, and then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


